Case 6:20-cv-06017-RTD Document 33                       Filed 03/16/21 Page 1 of 2 PageID #: 284



                          IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF ARKANSAS
                                   HOT SPRINGS DIVISION

JESSIE LEE FARMER, JR.                                                                        PLAINTIFF

v.                                      Civil No. 6:20-CV-06017

SERGEANT GARRETT AND
WARDEN BALL                                                                                DEFENDANTS

                                                 ORDER


        Before the Court is the Report and Recommendation filed February 30, 2021, by the Honorable

Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas (ECF No. 30). Judge

Bryant recommends Plaintiff’s case be dismissed without prejudice for failure to file a timely response to

Defendants’ motion for summary judgment as ordered by the Court (see Order, Jan. 13, 2021, ECF No. 28)

and failure to comply with the Court’s order to show cause as to why no response was filed (see Show

Cause Order, Feb. 5, 2021, ECF No. 29).

        Plaintiff filed an Objection to the Report and Recommendation on March 10, 2021 (ECF No. 31)

wherein he represents that he is illiterate and a bad speller and incapable of pursuing the case by himself

without counsel being appointed. While his case was pending, Plaintiff was transferred to another prison

unit away from the inmate who was assisting him with this legal matter, and Plaintiff has had a difficult

time finding someone to help him in the new environment. Plaintiff has filed a Motion to Appoint Counsel

(ECF No. 32).

        The Court has considered the need for an attorney, the likelihood that Plaintiff will benefit from

the assistance of counsel, the factual and legal complexity of the case, and whether Plaintiff possesses the

ability to investigate and present this case. In considering these factors, the Court finds that Plaintiff’s

claims do not appear legally or factually complex. It also appears that Plaintiff had what he needed to file

timely responses to the Court orders, however, Plaintiff filed nothing, and he did not communicate with the

Court before either deadline expired.


                                                     1
Case 6:20-cv-06017-RTD Document 33                     Filed 03/16/21 Page 2 of 2 PageID #: 285



        Accordingly, the Court adopts the Report and Recommendation (ECF No. 30) in toto, and makes

its order as follows:

        Plaintiff’s motion to appoint counsel (ECF No. 32) is DENIED, and this case should be and hereby

is DISMISSED WITHOUT PREJUDICE.

          IT IS SO ORDERED this 16th day of March 2021.


                                               /s/Robert T. Dawson
                                               ROBERT T. DAWSON
                                               SENIOR U.S. DISTRICT JUDGE




                                                   2
